 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and effective as of
September 30, 2019 (the “Effective Date”) by and between Reed’s, Inc., a
Delaware corporation (“Reed’s” or the “Company”), and Norman E. Snyder (the
“Executive”).

 

WHEREAS, Reed’s and the Executive desire to enter into this Agreement to
evidence the terms and conditions of the employment of the Executive by Reed’s.

 

NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
provisions set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

Section 1 Employment. Reed’s hereby employs the Executive and the Executive
hereby accepts such employment, in accordance with the terms and conditions set
forth in this Agreement. By executing this Agreement, Executive represents and
warrants to Reed’s that (i) the Executive is entering into this Agreement
voluntarily and that his employment hereunder and compliance with the terms and
conditions hereof will not conflict with or result in the breach by him of any
agreement to which he is a party or by which he may be bound; (ii) the Executive
has not violated, and in connection with his employment with Reed’s will not
violate, any non- solicitation, non-competition, or other similar covenant or
agreement of a prior employer by which he is bound; and (iii) in connection with
his employment with Reed’s, the Executive will not use any confidential or
proprietary information he may have obtained in connection with employment with
any prior employer.

 

Section 2 Term. The Executive’s employment (the “Term”) with Reed’s under this
Agreement will commence on the Effective Date and continue until terminated in
accordance with Section 6 below. Executive’s employment with the Company shall
be on an “at-will” basis.

 

Section 3 Position. The Executive will be employed as the Chief Operating
Officer (“COO”) of Reed’s and will report to the Chief Executive Officer. The
Executive will have the duties and responsibilities customarily attendant to the
position of COO. Executive will also have such other duties and responsibilities
that are commensurate with his position as specifically delegated to him from
time to time by the Chief Executive Officer. Executive shall be subject to the
Bylaws, policies, practices, procedures and rules of the Company, currently
existing and as may be modified from time to time, including those policies and
procedures set forth in the Company’s Code of Conduct and Ethics. Executive’s
principal office, and principal place of employment, shall be at the Company’s
offices, currently in Norwalk, Connecticut, provided that Executive may be
required under business circumstances to travel outside the location of his
principal employment in connection with performing his or her duties under this
Agreement.

 

Section 4  Restrictive Covenants; Representations.

 

4.1 Loyal Performance. During the Executive’s employment with Reed’s, the
Executive will devote his full business time and attention to the performance of
his duties as COO and will perform his duties and carry out his responsibilities
as COO in a diligent and businesslike manner. Nothing in this Section 4.1,
however, will prevent the Executive from engaging in additional activities in
connection with personal investments or from serving in a non-management
capacity with any for profit or not for profit organization that does not
conflict with his duties under this Agreement, provided that the Executive shall
give the Board prior notice of his service to any for profit or not for profit
organization so that it may review the same for compliance with the terms of
this Agreement.

 

1

 

 

4.2 Confidentiality; Return of Property.

 

(a) Executive acknowledges that: (i) the Confidential Information (as
hereinafter defined) is a valuable, special, and unique asset of the Company,
the unauthorized disclosure or use of which could cause substantial injury and
loss of profits and goodwill to the Company; (ii) Executive is in a position of
trust and subject to a duty of loyalty to the Company, and (iii) by reason of
his employment and service to the Company, Executive will have access to the
Confidential Information. Executive, therefore, acknowledges that it is in the
Company’s legitimate business interest to restrict Executive’s disclosure or use
of Confidential Information for any purpose other than in connection with
Executive’s performance of Executive’s duties for the Company, and to limit any
potential misappropriation of such Confidential Information by Executive.
Executive agrees to keep secret and to treat confidentially all of the
Confidential Information (as defined below), and not to, without the express
prior written consent of Reed’s or in connection with the good faith performance
of his duties to Reed’s, directly or indirectly, (i) divulge, disclose or
intentionally make accessible any Confidential Information to any other Person
(as defined below) or assist any other Person or entity in improperly using any
Confidential Information or (ii) use any Confidential Information for his own
purposes or for the benefit of any other Person (except when required to do so
by a court of competent jurisdiction, by any governmental agency having
supervisory authority over the business of Reed’s, or by any administrative body
or legislative body (including a committee thereof) with jurisdiction to order
the Executive to divulge, disclose or make accessible such Confidential
Information; provided, however, that, in the event that the Executive is so
required to disclose Confidential Information, the Executive shall, if legally
permitted to do so, prior to making any such disclosure, provide Reed’s with
prompt written notice of such requirement so that Reed’s may seek an appropriate
protective order); provided, further, that, during the Employment Period, the
Executive may utilize any Confidential Information in the course of performing
his services under this Agreement. All Confidential Information is and shall
remain the property of Reed’s. For purposes of this Agreement, “Person” shall
mean an individual, a partnership, a corporation, a limited liability company,
an association, a joint stock company, an estate, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.

 

(b) For purposes of this Agreement, “Confidential Information” shall mean any
and all proprietary information, trade secrets, know-how or other information of
Reed’s or concerning the affairs of Reed’s (whether tangible or intangible and
whether or not such information is in writing or other physical form),
including, but not limited to, data, plans, concepts, programs, procedures,
innovations, inventions, improvements, information regarding customers,
financial information, costs, prices, earnings, systems, sources of supply,
marketing, prospective and executed contracts, budgets, business plans and other
business arrangements, information on the performance, identities, capabilities,
performance strength and weaknesses, and compensation arrangements of particular
managerial or technical employees of Reed’s; provided, however, that
Confidential Information will not include any information that (i) is in the
public domain (other than on account of the actions of Executive) prior to the
date Executive proposes to disclose or use such information or (ii) is the
subject of discovery. In the event of any discovery request made of Executive,
Executive shall give prompt notice of same to the Company, and the Company shall
have an opportunity to quash or limit such discovery at the Company’s sole
expense. If a court orders disclosure or if the Company does not attempt to
quash or otherwise limit such discovery, then Executive shall be permitted to
disclose such Confidential Information.

 

2

 

 

(c) Upon termination of the Executive’s employment, the Executive shall promptly
return to Reed’s any car, cell phone, mobile device, laptop or other property
provided to the Executive by Reed’s, and any Confidential Information or
proprietary information of Reed’s that remains in the Executive’s possession
(“Reed’s Property”); provided, however, that nothing in this Agreement or
elsewhere shall prevent the Executive from retaining and utilizing documents and
information relating to his personal benefits, entitlements and obligations,
documents relating to his personal tax obligations. If the Executive discovers
Reed’s Property in his possession after the termination of his employment he
shall notify Reed’s and promptly either deliver the same to Reed’s or destroy it
as directed by Reed’s.

 

4.3 Nonsolicitation. To the fullest extent permitted by law, the Executive will
not directly or indirectly, individually or on behalf of any person, company,
enterprise or entity, or as a sole proprietor, partner, stockholder, director,
officer, principal, agent, executive, or in any other capacity or relationship,
during his employment with Reed’s and for a period of six (6) months thereafter:

 

(a) encourage, solicit, induce, cause, or in any manner attempt to encourage,
solicit, induce or cause any person, firm, corporation, or other entity or
organization which is a client, customer, account, vendor, supplier,
distributor, licensee of, or has any business relationship with, Reed’s or any
of its subsidiaries to terminate such relationship with, reduce the amount of
business conducted with, or change in a manner adverse to Reed’s or its
subsidiaries; or

 

(b) encourage, solicit, induce, cause, or in any manner attempt to encourage,
solicit, induce or cause, any person employed by or providing services to Reed’s
or its subsidiaries to leave, curtail, or change in a manner adverse to Reed’s,
such employment or service relationship.

 

4.4 Cooperation. The Executive agrees that, following any termination of the
Executive’s employment, the Executive will continue to provide reasonable
cooperation to Reed’s and/or any of its subsidiaries and its or their respective
counsel in connection with any investigation, administrative proceeding, or
litigation relating to any matter that occurred during the Executive’s
employment in which the Executive was involved or of which the Executive has
knowledge. As a condition of such cooperation, Reed’s shall reimburse the
Executive for reasonable out-of-pocket expenses incurred at the request of
Reed’s and shall compensate Executive at a daily rate equal to his daily rate of
compensation at the time of termination of his employment. The Executive also
agrees that, in the event that the Executive is subpoenaed by any person or
entity (including, but not limited to, any government agency) to give testimony
or provide documents (in a deposition, court proceeding, or otherwise) that in
any way relates to the Executive’s employment by Reed’s, the Executive will, if
legally permitted, give prompt notice of such request to Reed’s and, unless
legally required to do so, will make no disclosure until Reed’s subsidiaries has
had a reasonable opportunity to contest the right of the requesting person or
entity to such disclosure.

 

3

 

 

4.5 Property; Inventions and Patents.

 

(a) Property. Executive agrees that all inventions, innovations, improvements,
technical information, systems, software developments, methods, designs,
analyses, drawings, reports, service marks, trademarks, trade names, logos,
products, equipment, and all similar or related information and materials
(whether patentable or unpatentable) (collectively, “Inventions”) which relate
to Reed’s actual or planned business, research and development, or existing or
future products or services and which are conceived, developed, or made by
Executive (whether or not during usual business hours and whether or not alone
or in conjunction with any other person) while employed by Reed’s (including
those conceived, developed, or made prior to the date of this Agreement)
together with all patent applications, letters patent, trademark, brands,
tradename and service mark applications or registrations, copyrights, and
reissues thereof that may be granted for or upon any of the foregoing
(collectively referred to herein as, the “Work Product”), belong in all
instances to Reed’s. Executive will promptly disclose such Work Product to
Reed’s and perform all actions reasonably requested by Reed’s (whether during or
after the Term) to establish and confirm Reed’s ownership of such Work Product
(including, without limitation, the execution and delivery of assignments,
consents, powers of attorney, and other instruments) and to provide reasonable
assistance to Reed’s (whether during or after the Term) in connection with the
prosecution of any applications for patents, trademarks, brands, trade names,
service marks, or reissues thereof or in the prosecution or defense of
interferences relating to any Work Product. Executive recognizes and agrees that
the Work Product, to the extent copyrightable, constitutes works for hire under
the copyright laws of the United States and that to the extent Work Product
constitutes works for hire, the Work Product is the exclusive property of
Reed’s, and all right, title, and interest in the Work Product vests in Reed’s.
To the extent any Work Product is not a work for hire, the Work Product, and all
of Executive’s right, title, and interest in Work Product, including without
limitation every priority right, is hereby assigned to the Company.

 

(b) Cooperation. Executive shall, during the Term and at any time thereafter, at
the expense of Reed’s and with no expense or potential expense or liability to
the Executive, assist and cooperate with the Company in obtaining for the
Company the grant of letters patent, copyrights, and any other intellectual
property rights relating to the Work Product in the United States and/or such
other countries as the Company may designate. With respect to Work Product,
Executive shall, during the Term and at any time thereafter, at the expense of
Reed’s and with no expense or potential expense or liability to the Executive,
execute all applications, statements, instruments of transfer, assignment,
conveyance or confirmation, or other documents, furnish all such information to
the Company and take all such other appropriate lawful actions as the Company
requests that are necessary to establish Reed’s ownership of such Work Product.
Executive will not assert or make a claim of ownership of any Work Product, and
Executive will not file any applications for patents or copyright or trademark
registration relating to any Work Product, except on behalf of or as directed by
Reed’s.

 

4

 

 

(c) No Designation as Inventor; Waiver of Moral Rights. Executive agrees that
the Company shall not be required to designate Executive as the inventor or
author of any Work Product. Executive hereby irrevocably and unconditionally
waives and releases, to the extent permitted by applicable law, all of
Executive’s rights to such designation and any rights concerning future
modifications to any Work Product. To the extent permitted by applicable law,
Executive hereby waives all claims to moral rights in and to any Work Product.

 

(d) Pre-Existing and Third Party Materials. Executive will not, in the course of
employment with Reed’s, incorporate into or in any way use in creating any Work
Product any pre-existing invention, improvement, development, concept,
discovery, works, or other proprietary right or information owned by Executive
or in which Executive has an interest without Reed’s prior written permission.
Executive hereby grants the Company a nonexclusive, royalty-free, fully-paid,
perpetual, irrevocable, sublicensable, worldwide license to make, have made,
modify, use, sell, copy, and distribute, and to use or exploit in any way and in
any medium, whether or not now known or existing, such item as part of or in
connection with such Work Product. Executive will not incorporate any invention,
improvement, development, concept, discovery, intellectual property, or other
proprietary information owned by any party other than Executive into any Work
Product without the Company’s prior written permission.

 

(e) Attorney-in-Fact. Executive hereby irrevocably designates and appoints
Reed’s and its duly authorized officers and agents as Executive’s agent and
attorney-in-fact, to act for and on Executive’s behalf to execute and file any
such applications and to do all other lawfully permitted acts as contemplated by
this Section 4 above to further the prosecution and issuance of patents,
copyright, trademark, and mask work registrations with the same legal force and
effect as if executed by Executive, if Reed’s is unable because of Executive’s
unavailability, dissolution, mental or physical incapacity, or for any other
reason, to secure Executive’s signature for the purpose of applying for or
pursuing any application for any United States or foreign patents or mask work
or copyright or trademark registrations covering the Work Product owned by
Reed’s pursuant to this Section.

 

Section 5 Compensation.

 

5.1 Base Salary. The Executive will be paid a base salary at the initial rate of
$250,000.00 per year (the “Base Salary”). Base Salary shall be subject to annual
review for additional increase, but not decrease, in the sole discretion of the
Board. The Base Salary will be payable in equal periodic installments in
accordance with Reed’s customary payroll practices.

 

5.2 Bonus.

 

(a) Annual Bonus. In addition to the Base Salary, the Executive will be eligible
to receive an annual or other periodic bonus for each partial or full calendar
year (which may, to the extent not relating to achievement of a specific
objective established by the Board in consultation with the Executive as
provided below, be pro-rated for partial calendar years) included in the Term at
a target amount equal to 30% of then current Base Salary payable and based upon
performance criteria to be established by the Board in consultation with the
Executive which are anticipated to consist of specific objectives for which
specified portions of Bonus will be payable upon achievement and any remainder
discretionary based on individual and Company performance as determined by the
Board ( “Bonus”). Except as otherwise provided herein, in order to be eligible
to receive the Bonus, the Executive must be employed at the time of achievement
of the specific objective relating thereto. Any portion of Bonus relating to
achievement of a specific objective will be paid upon or as soon as practicable
after achievement of such objective, and all Bonus payments will in any event be
paid not later March 15 of the calendar year following the full or partial
calendar year to which they relate. The Board and the Executive will consult in
good faith to establish the Bonus criteria for each full or partial year
included in the Term starting with the Effective Date and with the commencement
of each calendar year included in the Term commencing after the Effective Date.

 

5

 

 

5.3 Benefits. The Executive will be entitled to four weeks of paid vacation per
calendar year in accordance with the Company’s vacation and paid time off
policy, inclusive of vacation days and sick days and excluding standard paid
Company holidays, in the same manner as paid time off days for employees of the
Company generally accrue. The Executive and his dependents will be entitled to
participate in all medical insurance and other benefit programs in effect from
time to time and available to senior executives of Reed’s at levels commensurate
with Executive’s position as COO. Executive shall be entitled to reimbursement
for expenses incurred in connection with performance of services to Reed’s,
including, without limitation, mobile phone and other communications equipment
and travel expenses, in accordance with Reed’s expense reimbursement policies as
in effect from time to time. Reed’s will also provide Executive with a car
allowance initially at $900 per month and subject to increase in the discretion
of the Company. Upon submission of invoice, Reed’s will reimburse the Executive
for or pay directly all costs up to $2,500 incurred in connection with the
negotiation and preparation of this Agreement.

 

5.4 Equity. The Executive shall be eligible to receive an initial equity award
of 446,000 stock options (“Initial Equity Award”) 90 days after the Effective
Date (“Grant Date”), in accordance with the terms and conditions of available
plan and subject to Board approval and plan availability. Of the Initial Equity
Award, one-half (223,000 options) will vest in equal increments of 55,750 on
each of the first, second, third and fourth anniversaries of the grant date
(“Incentive Equity”). Of the Initial Equity Award, the remainder (223,000
options) will vest based on performance criteria to be determined by the Board
or compensation committee of the Board (as the case may be) in its sole
discretion (“Performance Equity”). Vesting of all Incentive Equity and
Performance Equity (and related payment rights) shall accelerate upon any Change
in Control. “Change in Control” for this purpose means any (i) any individual,
entity or group (within the meaning of Section 13(d)(3) of the Securities
Exchange Act of 1933) (a “Person”) acquires beneficial ownership, directly or
indirectly (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
(a “Beneficial Owner”), of more than fifty percent of the combined voting power
of the then issued and outstanding shares of the voting common stock of the
Company (the “Voting Stock”), (ii) the occurrence of a merger, consolidation,
reorganization, share exchange or similar corporate transaction, whether or not
the Company is the surviving corporation, other than a transaction which would
result in the Voting Stock outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least fifty percent of the voting stock
of the Company or such surviving entity immediately after such transaction, or
(iii) the sale, transfer or disposition of all or substantially all of the
business and assets of the Company to any Person. The Executive may also make
equity investments in Reed’s on terms that may be agreed upon by the Executive
and Reed’s.

 

6

 

 

Section 6 Termination of Employment.

 

6.1 Termination by Reed’s. Reed’s may terminate the Executive’s employment with
Reed’s for Cause or without Cause, effective immediately on the day Reed’s gives
notice of such termination to the Executive. For purposes of this Agreement,
“Cause” means (i) a breach by Executive of his or her fiduciary duties to the
Company; (ii) Executive’s breach of this Agreement, which, if curable, remains
uncured or continues after 30 days’ notice by the Company thereof; (iii) the
commission of (A) any crime, other than motor vehicle crimes, constituting a
felony in the jurisdiction in which committed, (B) any felony involving moral
turpitude, or (C) any other criminal act involving embezzlement,
misappropriation of money, fraud, theft, or bribery (whether or not a felony);
(iv) illegal or controlled substance abuse or insobriety while on the Company’s
premises, with an employee, customer or vendor, or while on Company business by
Executive; (v) Executive’s material negligence or dereliction in the performance
of, or failure to perform Executive’s duties of employment with the Company,
which remains uncured or continues after 30 days’ notice by the Company thereof;
(vi) any conduct, action or behavior by Executive that is, or is reasonably
expected to be, materially damaging to the Company, whether to the business
interests, finance or reputation; or (vii) any disqualifying event causing
Company “bad actor” disqualification under Rule 506(d) of the Securities Act of
1933, as amended. The cure periods set forth in Sections 6.1(ii) and 6.1(v)
shall be extended if (x) Executive commenced such cure within the aforesaid
thirty (30) day period, (y) Executive pursues such cure to completion, and (z)
such further cure period does not cause material harm to the Company.

 

6.2 Termination by the Executive. The Executive may terminate the Executive’s
employment with Reed’s for Good Reason or without Good Reason, by written notice
to Reed’s effective no earlier than 30 days after the date of such notice if
termination is other than for Good Reason (provided that Reed’s shall have the
right to waive such 30-day notice period and accelerate termination to any date
on or after the date of such notice) and effective upon the expiration of the
cure period described below in this Section 6.2 if termination is for Good
Reason. During any period between receipt of notice of termination from the
Executive, Reed’s may suspend, reduce, or otherwise modify any or all of
Executive’s authority, duties, and responsibilities, and may require the
Executive’s absence from Reed’s offices without any such suspension, reduction,
modification, or requirement constituting grounds for Good Reason. “Good Reason”
means any (i) material breach (whether or not specified above) of this Agreement
by Reed’s, (ii) change in Executive’s title, duties, or status within the
Company that differ materially from Executive’s title, duties and status
hereunder, and/or (iii) actual or de facto change in the Company’s principal
executive office headquarters and personnel to a location that is more than 60
miles from the Company’s present headquarters in Norwalk, Connecticut. An event
described in this Section 6.2 will not constitute Good Reason unless the
Executive provides written notice to Reed’s of the Executive’s intention to
resign for Good Reason and specifying the event or circumstance giving rise to
Good Reason within 90 days of its initial existence and Reed’s does not cure
such breach or action within 30 days after the date of the Executive’s notice.

 

7

 

 

6.3 Death and Disability. The Executive’s employment under this Agreement will
terminate upon the Executive’s death. In addition, Reed’s may terminate the
Executive’s employment with Reed’s by written notice to the Executive due to
Disability. For purposes of this Agreement, “Disability” means that the
Executive has been unable, with or without reasonable accommodation and due to
physical or mental incapacity, to substantially perform the essential functions
of his duties for 120 days, whether consecutive or non-consecutive, within any
calendar year.

 

6.4 Termination of Agreement. This Agreement will terminate when all obligations
of the parties under this Agreement have been satisfied.

 

6.5 Resignations. Upon any termination of the Executive’s employment hereunder
for any reason, except as may otherwise be requested by Reed’s in writing, the
Executive agrees that he will resign from any and all directorships, committee
memberships and any officer positions that he holds with Reed’s or any of its
subsidiaries.

 

Section 7  Remuneration upon Termination of Employment.

 

7.1 Termination by Reed’s without Cause or by the Executive for Good Reason. If
the Executive’s employment with Reed’s is terminated pursuant to Section 6.1 by
Reed’s without Cause or pursuant to Section 6.2 by the Executive for Good
Reason, the Executive will be entitled to the following:

 

(a) the Accrued Benefits;

 

(b) payment in lump sum within 30 days after the date of termination of
employment of an amount equal to 6 months of the Executive’s Base Salary in
effect immediately prior to the Executive’s termination of employment with
Reed’s plus any Bonus earned and unpaid as well as a prorated Bonus for the year
of termination, vested Incentive Equity and six months acceleration of unvested
Incentive Equity, calculated on a pro-rata, monthly basis and based on full
calendar months (the “Severance Amount”). For clarity, Performance Equity will
not be subject to six-month acceleration. In addition, to the extent permitted
by applicable law, subject to the Executive’s election of COBRA continuation
coverage under Reed’s group health plan, on the first regularly scheduled
payroll date of each month during the six month period following the date of
termination of employment (the “Severance Period”), Reed’s will pay the
Executive an amount equal to the difference between the monthly COBRA premium
cost and the premium cost to the Executive as if the Executive were an employee
of Reed’s; provided, that such payments shall cease earlier than the expiration
of the Severance Period in the event that the Executive becomes eligible to
receive any comparable health benefits, including through a spouse’s employer,
during the Severance Period (the “COBRA Payments”). Executive will notify Reed’s
of Executive’s eligibility for health benefits during the Severance Period
within 15 days of such eligibility; and

 

(c) any and all rights he may have as a holder of vested equity interests in
Reed’s or under any applicable plan, program, or arrangement of Reed’s,
including the vested awards under the Initial Equity Grant.

 

8

 

 

7.3 Termination by Reed’s for Cause, by the Executive without Good Reason. If
the Executive’s employment with Reed’s is terminated for Cause, or by the
Executive without Good Reason, the Executive will be entitled to the Accrued
Benefits and any and all rights he may have as a holder of vested equity
interests in Reed’s or under any applicable plan, program, or arrangement of
Reed’s, including vested awards under the Initial Equity Grant.

 

7.4 Termination as a Result of Death or Disability. In the event of the
termination of the Executive’s employment with Reed’s pursuant to Section 6.3 as
a result of death or Disability, the Executive or the Executive’s heirs will be
entitled to the Accrued Benefits.

 

7.5 Release. The payment of the Severance Amount and the COBRA Payment shall be
conditioned upon the Executive’s (or, if applicable the Executive’s estate’s or
legal representative’s) execution, delivery to Reed’s, and non-revocation of a
release of claims (the “Release of Claims”) in substantially the form attached
to this Agreement as Exhibit A within 30 days following the date of the
Executive’s termination of employment hereunder. Further, to the extent that any
portion of the Severance Amount or COBRA Payment constitutes “nonqualified
deferred compensation” for purposes of Section 409A of the Code (as defined
below), any payment of any amount otherwise scheduled to occur prior to the
thirtieth (30th) day following the date of the Executive’s termination of
employment hereunder, but for the condition on executing the Release of Claims
as set forth herein, shall not be made until the first regularly scheduled
payroll date following such thirtieth (30th) day, after which any remaining
installment of the Severance Amount or the COBRA Payment, as applicable, shall
thereafter be provided to Employee according to the applicable schedule set
forth herein. With respect to any portion of the Severance Amount or COBRA
Payment that does not constitute “nonqualified deferred compensation” for
purposes of Section 409A of the Code (as defined below), any payment of any
amount otherwise scheduled to occur following the date of the Executive’s
termination of employment hereunder, but for the condition on executing the
Release of Claims as set forth herein, shall not be made until the first
regularly scheduled payroll date following the date such Release of Claims is
timely executed and the applicable revocation period has ended, after which the
entire Severance Amount and any unpaid installments of the COBRA Payment, as
applicable, shall thereafter be provided to Employee according to the applicable
schedule set forth herein. Each payment of the Severance Amount or COBRA Payment
shall be deemed to be a separate payment for purposes of Section 409A of the
Code.

 

7.6 Obligations Absolute. The payment and other obligations of Reed’s under this
Agreement or in connection with the Incentive Equity are absolute and
unconditional and not subject to offset or any other defense.

 

Section 8  General Provisions.

 

8.1 Notices. All notices and other communications under this Agreement must be
in writing and are deemed duly delivered when (a) delivered if delivered
personally or by recognized overnight courier service (costs prepaid), (b) sent
by facsimile with confirmation of transmission by the transmitting equipment
(or, the first business day following such transmission if the date of
transmission is not a business day) (c) sent by electronic mail with receipt
acknowledged by the recipient via email reply, or (d) received or rejected by
the addressee, if sent by certified or registered mail, return receipt
requested; in each case to the following addresses or facsimile numbers and
marked to the attention of the individual (by name or title) designated below
(or to such other address, facsimile number or individual as a party may
designate by notice to the other parties in writing):

 

If to the Executive:

 

Norman E. Snyder

88 Grey Rocks Road

Wilton, CT 06897

 

9

 

 

If to Reed’s:

 

Attention: Iris Snyder

Chief Financial Officer

201 Merritt 7 Corporate Park

Norwalk CT 06851

 

8.2 Amendment. This Agreement may not be amended, supplemented or otherwise
modified except in a writing signed by the Executive and a director or
authorized officer of Reed’s (other than the Executive).

 

8.3 Waiver and Remedies. The Executive and Reed’s may (a) extend the time for
performance of any of the obligations or other acts of the other party, (b)
waive any inaccuracies in the representations and warranties of the other party
contained in this Agreement or in any certificate, instrument or document
delivered pursuant to this Agreement or (c) waive compliance with any of the
covenants, agreements or conditions for the benefit of such party contained in
this Agreement. Any such extension or waiver will be valid only if set forth in
a written document signed on behalf of the party against whom the waiver or
extension is to be effective. No extension or waiver will apply to any time for
performance, inaccuracy in any representation or warranty, or noncompliance with
any covenant, agreement or condition, as the case may be, other than that which
is specified in the written extension or waiver. No failure or delay by a party
in exercising any right or remedy under this Agreement or any of the documents
delivered pursuant to this Agreement, and no course of dealing between the
parties, operates as a waiver of such right or remedy, and no single or partial
exercise of any such right or remedy precludes any other or further exercise of
such right or remedy or the exercise of any other right or remedy. Any
enumeration of a party’s rights and remedies in this Agreement is not intended
to be exclusive, and a party’s rights and remedies are intended to be cumulative
to the extent permitted by law and include any rights and remedies authorized in
law or in equity. Because Executive’s services are special, unique, and
extraordinary and because Executive has access to Confidential Information and
Work Product, the parties hereto agree that money damages may be an inadequate
remedy for any breach of Section 4 of this Agreement. Therefore, in the event of
a breach or threatened breach of Section 4 of this Agreement, the Company, or
any of its successors or assigns may, in addition to other rights and remedies
existing in their favor at law or in equity, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, the provisions hereof (without posting
a bond or other security).

 

10

 

 

8.4 Entire Agreement. This Agreement constitutes the entire agreement between
the Executive and Reed’s with respect to its subject matter and supersedes any
prior understandings, agreements or representations between the parties, written
or oral, with respect to the subject matter of this Agreement.

 

8.5 Assignment and Successors. This Agreement binds and benefits the parties and
their respective heirs, executors, administrators, successors and assigns,
except that the Executive may not assign any rights under this Agreement without
the prior written consent of Reed’s and Reed’s may not assign this Agreement or
any of its rights or obligations hereunder without the prior written consent of
the Executive except in the case of an assignment of this Agreement to a
successor to all or substantially all of the business and assets of Reed’s and
its subsidiaries or any business division thereof or a restructuring of Reed’s.
The Executive’s obligations under this Agreement are personal to the Executive
and may not be delegated.

 

8.6 Severability. If any provision of this Agreement is held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement are not affected or impaired in any way and the
parties agree to negotiate in good faith to replace such invalid, illegal and
unenforceable provision with a valid, legal and enforceable provision that
achieves, to the greatest lawful extent under this Agreement, the economic,
business and other purposes of such invalid, illegal or unenforceable provision.
A court of competent jurisdiction, if it determines any provision of this
Agreement to be unreasonable in scope, time or geography, is hereby authorized
by the Executive and Reed’s to enforce the same in such narrower scope, shorter
time or lesser geography as such court determines to be reasonable and proper
under all the circumstances.

 

8.7 Governing Law; Mediation. The validity, interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the Connecticut
without giving effect to any choice of law rules or other conflicting provision
or rule that would cause the laws of any jurisdiction to be applied. Reed’s and
the Executive agree that any and all disputes arising out of the terms of this
Agreement, the Executive’s employment by Reed’s, the Executive’s service as an
employee or officer of Reed’s or any of its subsidiaries, or the Executive’s
compensation and benefits, will be litigated in the federal or state courts in
Fairfield County, Connecticut; provided however, prior to the filing of any
lawsuit, the parties agree to mediate any dispute, controversy, or claim between
them arising out of this Agreement. Either party may commence mediation by
providing the other parties involved with a written demand for mediation,
setting forth the subject of the dispute and the relief requested. The mediation
shall be administered by JAMS, AAA or some other neutral mediator designated by
the party that first submits the demand for mediation. The mediation fees, if
any, shall be divided equally among the parties involved. If a settlement is not
reached by the parties within thirty (30) days of the demand for mediation, then
the aggrieved party may then file for suit pursuant to this Agreement The
prevailing party’s fees and costs resulting from litigation shall be paid by the
non-prevailing party. Notwithstanding the foregoing, nothing in this subsection
shall be construed as precluding the bringing an action for injunctive relief or
specific performance as provided in this Agreement.

 

11

 

 

8.8 Survival. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations and to the extent that any
performance is required following termination or expiration of this Agreement.

 

8.9 Withholding. All amounts paid pursuant to this Agreement shall be subject to
withholding for taxes (federal, state, local, non-U.S. or otherwise) to the
extent required by applicable law.

 

8.10 Counterparts. The parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the party that
signed it, and all of which together constitute one agreement. This Agreement is
effective upon delivery of one executed counterpart from each party to the other
party. The signatures of all parties need not appear on the same counterpart.
The delivery of signed counterparts by facsimile or email transmission that
includes a copy of the sending party’s signature is as effective as signing and
delivering the counterpart in person.

 

8.11 Code Section 409A Compliance ; Parachute Payements.

 

(a) Notwithstanding anything herein to the contrary, this Agreement is intended
to be interpreted and applied so that the payment of the benefits set forth
herein shall either be exempt from, or in the alternative, comply with, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the published guidance thereunder (“Section 409A”). A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment that are considered
“nonqualified deferred compensation” under Section 409A unless such termination
is also a “separation from service” within the meaning of Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“Termination Date,” or like terms shall mean “separation from service.”
Notwithstanding any provision of this Agreement to the contrary, if Executive is
a “specified employee” within the meaning of Section 409A, any payments or
arrangements due upon a termination of Executive’s employment under any
arrangement that constitutes a “nonqualified deferral of compensation” within
the meaning of Section 409A and which do not otherwise qualify under the
exemptions under Treas. Regs. Section 1.409A-1 (including without limitation,
the short-term deferral exemption or the permitted payments under Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided on the
earlier of (a) the date which is six months after Executive’s “separation from
service” for any reason other than death, or (b) the date of Executive’s death.
This Agreement may be amended without requiring Executive’s consent to the
extent necessary (including retroactively) by the Company in order to preserve
compliance with Section 409A. The preceding shall not be construed as a
guarantee of any particular tax effect for Executive’s compensation and benefits
and the Company does not guarantee that any compensation or benefits provided
under this Agreement will satisfy the provisions of Section 409A. After any
Termination Date, Executive shall have no duties or responsibilities that are
inconsistent with having a “separation from service” within the meaning of
Section 409A as of the Termination Date and, notwithstanding anything in the
Agreement to the contrary, distributions upon termination of employment of
nonqualified deferred compensation may only be made upon a “separation from
service” as determined under Section 409A and such date shall be the Termination
Date for purposes of this Agreement. Each payment under this Agreement or
otherwise shall be treated as a separate payment for purposes of Section 409A.
In no event may Executive, directly or indirectly, designate the calendar year
of any payment to be made under this Agreement which constitutes a “nonqualified
deferral of compensation” within the meaning of Section 409A and to the extent
an amount is payable within a time period, the time during which such amount is
paid shall be in the discretion of the Company.

 

12

 

 

(b) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A. To the
extent that any reimbursements are taxable to Executive, such reimbursements
shall be paid to Executive on or before the last day of Executive’s taxable year
following the taxable year in which the related expense was incurred.
Reimbursements shall not be subject to liquidation or exchange for another
benefit and the amount of such reimbursements that Executive receives in one
taxable year shall not affect the amount of such reimbursements that Executive
receives in any other taxable year.

 

(c) If any payment, benefit, or distribution of any type to or for the benefit
of Executive, whether paid or payable, provided or to be provided, or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (collectively, the “Parachute Payments”) would (as determined by the
Company) subject Executive to the excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), the Parachute Payments shall be reduced so that the
maximum amount of the Parachute Payments (after reduction) shall be one dollar
less than the amount which would cause the Parachute Payments to be subject to
the Excise Tax. The Company shall reduce or eliminate the Parachute Payments by
first reducing or eliminating any cash Parachute Payments that do not constitute
deferred compensation within the meaning of Section 409A, then by reducing or
eliminating any other Parachute Payments that do not constitute deferred
compensation within the meaning of Section 409A, then by reducing or eliminating
all other Parachute Payments that do constitute deferred compensation within the
meaning of Section 409A, beginning with those payments last to be paid, subject
to and in accordance with all applicable requirements of Section 409A.

 

8.12 Voluntary Execution; Representations. Executive acknowledges that (a) he or
she has consulted with or has had the opportunity to consult with independent
counsel of his or her own choosing concerning this Agreement and has been
advised to do so by the Company, and (b) he or she has read and understands this
Agreement, is competent and of sound mind to execute this Agreement, is fully
aware of the legal effect of this Agreement, and has entered into it freely
based on his or her own judgment and without duress.

 

13

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

  REED’S, INC.       By: /s/ Iris Snyder   Name: Iris Snyder   Title: Chief
Financial Officer       Date: September 30, 2019       EXECUTIVE       /s/
Norman E. Snyder   Norman E. Snyder   Date: September 30, 2019

 

[Signature page to Employment Agreement]

 

14

 

 

Exhibit A

 

FORM OF RELEASE

 

KNOW ALL MEN BY THESE PRESENTS: That the undersigned, (“Executive”), on behalf
of himself and his heirs, legal representatives, administrators, executors,
successors and assigns, and each of them, for good and valuable consideration
received as set forth in the Employment Agreement dated as of , 2019 (the
“Employment Agreement”) between Reed’s, Inc., a Delaware corporation (the
“Company”), does hereby unconditionally, knowingly, and voluntarily release and
forever discharge the Company, and its present and former related companies,
subsidiaries and affiliates, and all of their present and former executives,
officers, managers, directors, owners, members, shareholders, partners,
employees, agents, and attorneys, including in their individual capacity, and
each of its and their successors and assigns (hereinafter collectively the
“Released Parties”), from any and all known or unknown claims, demands, actions
or causes of action that now exist or may arise in the future, based upon events
occurring or omissions on or before the date of the execution of this Release,
including, but not limited to any and all claims whatsoever pertaining in any
way to Executive’s employment at the Company or with any of the Released Parties
or the termination of Executive’s employment, including, but not limited to, any
claims under: (1) the Americans with Disabilities Act; the Family and Medical
Leave Act; Title VII of the Civil Rights Act; 42 U.S.C. Section 1981; the Older
Workers Benefit Protection Act; the Age Discrimination in Employment Act of
1967, as amended (the “ADEA”); the Employee Retirement Income Security Act of
1974; the Civil Rights Act of 1866, 1871, 1964, and 1991; the Rehabilitation Act
of 1973; the Equal Pay Act of 1963; the Vietnam Veteran’s Readjustment
Assistance Act of 1974; the Occupational Safety and Health Act; and the
Immigration Reform and Control Act of 1986; and any and all other federal,
state, local or foreign laws, statutes, ordinances, or regulations pertaining to
employment, discrimination or pay; (2) any state tort law theories under which
an action could have been brought, including, but not limited to, claims of
negligence, negligent supervision, training and retention or defamation; (3) any
claims of alleged fraud and/or inducement, or alleged inducement to enter into
this Release; (4) any and all other tort claims; (5) all claims for attorneys’
fees and costs; (6) all claims for physical, mental, emotional, and/or pecuniary
injuries, losses and damages of every kind, including but not limited to
earnings, punitive, liquidated and compensatory damages, and employee benefits;
(7) any and all claims whatsoever arising under any of the Released Parties’
express or implied contract or under any federal, state, local, or foreign law,
ordinance, or regulation, or the Constitution of any State or the United States;
(8) any and all claims whatsoever against any of the Released Parties for wages,
bonuses, benefits, fringe benefits, vacation pay, or other compensation or for
any damages, fees, costs, or benefits, in each case, except to the extent
Executive has vested rights in any of the same; and (9) any and all claims
whatsoever to reinstatement (collectively, the “Released Claims”); provided,
however, that, notwithstanding anything to the contrary contained herein, this
Release shall not cover and the Released Claims shall extend to any rights or
claims, if any, of Executive (A) as a holder of equity interests in the Company,
(B) to indemnification or advancement of expenses, (C) under Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, (D) under any
profit-sharing and/or retirement plans or benefits in which Executive has vested
rights, or (E) under Section 7 of the Employment Agreement. Executive also
intends that this Release operate as a general release of any and all claims to
the fullest extent permitted by law and a waiver of all unknown claims of the
type being released hereunder.

 

15

 

 

Notwithstanding the provisions of any state statute in effect that provides that
a general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor, and for the purpose of implementing a full and complete release and
discharge of all Releasees with respect to claims in all jurisdictions,
Executive expressly acknowledges that this is intended to include not only
claims that are known, anticipated, or disclosed, but also claims that are
unknown, unanticipated, and undisclosed.

 

Executive acknowledges that the Severance Amount and the COBRA Payment are in
addition to anything of value to which Employee already is entitled from the
Company and constitutes good and valuable consideration for this Release.

 

Executive represents and warrants that he has not previously filed, and to the
maximum extent permitted by law agrees that he will not file, a complaint,
charge, or lawsuit against any member of the Released Parties regarding any of
the claims released herein. If, notwithstanding this representation and
warranty, the Executive has filed or files such a complaint, charge, or lawsuit,
he agrees that he shall cause such complaint, charge, or lawsuit to be dismissed
with prejudice and shall pay any and all costs required in obtaining dismissal
of such complaint, charge, or lawsuit, including without limitation the
attorneys’ fees of any member of the Released Parties against whom he has filed
such a complaint, charge, or lawsuit. This paragraph shall not apply, however,
to a claim of age discrimination under the ADEA or to any non-waivable right to
file a charge with the United States Equal Employment Opportunity Commission
(the “EEOC”); provided, however, that if the EEOC were to pursue any claims
relating to the Executive’s employment with Company, the Executive agrees that
he shall not be entitled to recover any monetary damages or any other remedies
or benefits as a result and that this Release and Section 7 of the Employment
Agreement will control as the exclusive remedy and full settlement of all such
claims by the Executive.

 

Executive agrees not to make disparaging, critical or otherwise detrimental
comments to any person or entity concerning the Released Parties; the products,
services or programs provided or to be provided by the Released Parties; the
business affairs or the financial condition of the Released Parties; or the
circumstances surrounding Executive’s employment and/or termination of
employment from Company. Company agrees to cause its executive and senior
management teams not to take any action, or encourage others to take any action,
to disparage or criticize Executive. The Company agrees to instruct its
personnel not to take any action, to disparage or criticize Executive.

 

Executive acknowledges that he has been given the opportunity to review and
consider this Release for twenty-one (21) days from the date he received a copy.
If he elects to sign before the expiration of the twenty-one (21) days,
Executive acknowledges that he will have chosen, of his own free will without
any duress, to waive his right to the full twenty-one (21) day period. Executive
may revoke this Release after signing it by giving written notice to the
Company’s Board of Directors, within seven (7) days after signing it (the
“Revocation Period”). This Release, provided it is not revoked, will be
effective on the eighth (8th) day after execution. The Executive acknowledges
and agrees that if he revokes this Release during the Revocation Period, this
Release will be null and void and of no effect, and neither the Company nor any
other Released Party will have any obligations to pay the Executive the amounts
under Section 7 of the Employment Agreement.

 

Executive acknowledges that he has consulted with an attorney prior to signing
this Release and that he has no knowledge of any facts or circumstances that
give rise or could give rise to any claims under any of the laws listed in this
Release.

 

Executive is signing this Release knowingly, voluntarily and with full
understanding of its terms and effects. Executive is signing this Release of his
own free will without any duress, being fully informed and after due
deliberation. Executive voluntarily accepts the consideration provided to him
for the purpose of making full and final settlement of all claims referred to
above. This Release shall be governed by and construed in accordance with the
laws of the State of Connecticut.

 

16

 

